UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1873



In Re: DEMETRIUS JAROD SMALLS,

                     Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:13-cv-02651-RMG)


Submitted:   August 7, 2015                 Decided:   August 7, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Demetrius Jarod Smalls, Petitioner Pro Se.
                          _______________

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This case comes before the court on a petition for writ of

mandamus   filed     by   Demetrius   Smalls   under    the   Crime       Victims'

Rights Act, 18 U.S.C. § 3771 ("CVRA").                 The CVRA affords to

victims of crime the rights to reasonable protection from the

accused, to notice of court proceedings, to participation in

court proceedings, to confer with government counsel, to receive

restitution, to proceedings free from unreasonable delay, and to

be treated with fairness.          18 U.S.C. § 3771(a).          These rights

must be asserted in the district court and, if the district

court    denies    relief,   the   movant   may    petition    the        court   of

appeals for a writ of mandamus. 18 U.S.C. § 3771(d)(3).                    If such

a petition is filed, "[t]he court of appeals shall take up and

decide   such     application   forthwith   within     72    hours    after       the

petition has been filed."          Id.   If the court of appeals denies

the relief sought, "the reasons for the denial shall be clearly

stated on the record in a written opinion."            Id.

     Petitioner maintains that he is entitled to relief under

the Crime Victims Rights Act (CVRA) because the district court

denied his petition under 28 U.S.C. §2254 for a writ habeas

corpus without conducting a hearing on the merits of his claims.

He further alleges that the district court committed fraud "and

other    criminal     offenses"    including      "conspiracy        to    kidnap,

kidnapping, [and] conspiracy to deprive person of civil right
under color of federal law", and that state officials are also

guilty of fraud and perjury.      Smalls did not file a petition for

writ of mandamus raising the CVRA in the district court.

     Petitioner is not a crime victim under the CVRA, and the

denial of his habeas corpus petition does not make him a crime

victim.     His   mandamus   petition   attacks   the    district   court's

decision to deny his habeas corpus petition, which decision was

upheld by this court on appeal (Case No.          14-7620).     While the

CVRA does cover federal habeas corpus proceedings arising out of

a state conviction (18 U.S.C. §3771(b)(2)), the definition of

crime victim under this subsection "means the person against

whom the State offense is committed or, if that person is killed

or incapacitated, that person's family member or other lawful

representative".    18 U.S.C. §3771(b)(2)(D).       Smalls clearly does

not fit within this definition.          Furthermore, Smalls did not

file a petition in the district court under the CVRA as required

by 18 U.S.C. §3771(d)(3).

     Accordingly, the court dismisses the petition for writ of

mandamus.

                                                        PETITION DISMISSED